United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.E., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Renton, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2214
Issued: May 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 8, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ June 6, 2008 decision affirming the denial of his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
traumatic injury on March 24, 2007 in the performance of duty.
FACTUAL HISTORY
On April 19, 2007 appellant, then a 43-year-old aerospace engineer, filed a traumatic
injury claim alleging that on March 24, 2007 he sustained deep vein thrombosis (DVT) in his
right calf during a flight from Seattle, Washington, to Seoul, South Korea, on his way to attend a

conference in Malaysia.
April 10, 2007.

He stopped work on April 4, 2007 and returned to work on

On April 25, 2007 the Office advised appellant of the factual and medical evidence
necessary to establish his claim and allowed him 30 days to submit additional evidence.
Appellant submitted an April 4, 2007 report of Heather Lien, a nurse practitioner, who
noted that appellant sustained right calf pain the day after a long flight. Ms. Lien diagnosed right
leg pain and right leg DVT. That same day, Dennis Loudenback, a physician’s assistant,
performed a lower extremity venous evaluation. Appellant also submitted an April 4, 2007
report of Dr. Esteban Ambrad-Chalela, a Board-certified surgeon, who noted appellant’s
complaint of right calf pain after waking up on a flight after having slept for five hours.
Dr. Ambrad-Chalela reviewed preliminary reports diagnosing right lower extremity DVT. He
advised anticoagulation treatment. On April 6, 2007 Dr. Michael Rosenfield, an osteopath
specializing in family medicine, noted that appellant had developed a clot. He treated appellant
for side effects from a prescription. On April 9, 2007 Ms. Lien noted that appellant’s right leg
pain and DVT had improved. On April 16, 2007 she opined that appellant’s condition was
caused or aggravated by his air travel.
Appellant also submitted an April 19, 2007 statement explaining that he experienced pain
on March 24, 2007 during a flight between Seattle, Washington, and Seoul, Korea, on his way to
Malaysia. He also noted that he did not seek treatment until he returned from his trip. Also
submitted was a copy of appellant’s travel authorization from the employing establishment.
In a June 5, 2007 decision, the Office denied appellant’s claim. It found that appellant
was in the performance of duty during his flight but that his physician did not explain how his
flight caused his DVT.
In an undated witness statement received on June 12, 2007, Carol Giles, assistant deputy
director of Flight Standards Service, indicated that she had traveled with appellant to Malaysia.
She noted that appellant remarked about leg pain and the possibility that it could be DVT.
On February 26, 2008 Arlene Martin, a physician’s assistant, noted that appellant had
been treated for DVT by Dr. Ambrad-Chalela and that there was an established link between
DVT and air travel.
In an April 14, 2008 report, Dr. Kaj Johansen, a Board-certified vascular surgeon, noted
appellant’s treatment by Dr. Ambrad-Chalela for right calf DVT. He advised that appellant
asked him to address his DVT sustained during a long-haul airplane flight to Korea from Seattle,
Washington. Dr. Johansen advised that a clear link has been established between long-haul air
travel and DVT with an airplane passenger having four times the risk of venous
thromboembolism the first two weeks after a long flight, a flight greater than four hours. He
noted that this estimation was based on studies of frequent travelers, regardless of previous
health risk or familial propensity toward DVT. Dr. Johansen advised that the risk was increased
by 12 percent for an annual traveler of long distances and increased subsequently with more
frequent travel over long distances. He noted that appellant did not previously have a history of
thrombosis, and did not have a family history of DVT or similar conditions. Dr. Johansen

2

advised that appellant did not smoke and was physically active, both of which would decrease
his risk of DVT. He opined that appellant’s DVT was a “direct result of his long-haul air travel,
and perhaps further compounded by his regular air travel prior to that event.” Dr. Johansen
attached references to medical articles to support his opinion.
On May 13, 2008 appellant requested reconsideration.
In a decision dated June 6, 2008, the Office denied modification of its June 5, 2007
decision finding that the evidence did not support entitlement to compensation.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an “employee of the United States” within the meaning of the Act; that the claim was filed
within the applicable time limitation; that an injury was sustained while in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury. These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.3
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.4

1

5 U.S.C. §§ 8101-8193.

2

S.P., 59 ECAB ___ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

Id.

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

ANALYSIS
The record supports that appellant was on a flight on his way to a conference in Malaysia
on March 24, 2007. However, appellant has not submitted sufficient medical evidence to
establish the flight caused or aggravated a diagnosed medical condition.
The only medical report that supports causal relationship between appellant’s DVT and
his flight to Korea is Dr. Johansen’s April 14, 2008 report. Dr. Johansen commented that a clear
link had been established between long-haul air travel and DVT and provided references to
medical literature. He noted that appellant had no prior history of DVT and did not have a
lifestyle conducive to DVT. Based on this, Dr. Johansen opined that appellant’s DVT was a
“direct result” of his long-haul air travel and “perhaps further compounded” by his previous
regular air travel. The Board finds that Dr. Johansen provided insufficient medical rationale in
support of his opinion.5 While Dr. Johansen indicated that there was a clear link between air
travel and DVT in medical literature, he did not explain the process by which appellant’s travel
on March 24, 2007 would have caused or aggravated DVT, nor did he explain how any of the
referenced medical literature applied to appellant’s situation.6 He also premised his support for
causal relationship by noting that appellant had no prior history of DVT. However, the Board
notes that the mere fact that a condition manifests itself during a period of employment does not
raise an inference that there is a causal relationship between the two.7 Dr. Johansen’s opinion in
support of causal relationship is also couched in speculative terms given that he stated that
appellant’s regular air travel prior to the flight to Korea “perhaps” further compounded
appellant’s condition. The speculative nature of his opinion diminishes its probative value.8
On April 4, 2007 Dr. Ambrad-Chalela noted appellant’s complaint of right calf pain after
waking up on a flight. He further noted that prior medical reports had diagnosed right lower
extremity DVT. However, Dr. Ambrad-Chalela did not specifically address whether appellant’s
DVT was caused or aggravated by his employment-related flight. Medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.9 Additionally, Dr. Rosenfield’s April 6, 2007 report
only noted that appellant had developed a clot. He did not address whether the March 24, 2007
flight caused or aggravated appellant’s condition. As noted, medical evidence without a
physician’s opinion on causal relationship is of limited probative value.

5

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
6

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005) (scientific studies, like medical literature,
have probative value only to the extent they are interpreted by a physician rendering an opinion on causal
relationship).
7

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006).

8

See Kathy Kelley, 55 ECAB 206 (2004) (the Board has held that opinions such as, the implant “may have
ruptured” and that the condition is “probably” related, “most likely” related or “could be” related are speculative and
diminish the probative value of the medical opinion).
9

See K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007).

4

Furthermore, the reports of physician’s assistants, Mr. Loudenback and Ms. Martin, have
no probative value as medical evidence. The Board has noted that a physician’s assistant is not a
physician as defined under the statute10 and therefore any report from such individual does not
constitute competent medical evidence which, in general, can only be given by a qualified
physician.11 Similarly, reports from Ms. Lien do not constitute medical evidence as nurses are
not “physicians” as defined under the Act and, therefore, their opinions are of no probative
value.12
Consequently, the medical evidence does not establish that appellant’s DVT was caused
or aggravated by his March 24, 2007 flight.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
sustained a traumatic injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated June 6, 2008 is affirmed.
Issued: May 6, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
10

5 U.S.C. § 8101(2) (defining the term “physician”).

11

See George H. Clark, 56 ECAB 162 (2004).

12

See Roy L. Humphrey, 57 ECAB 238 (2005); see also Charley V.B. Harley, 2 ECAB 208 (1949) (the Board
held that medical opinion, in general, can only be given by a qualified physician).

5

